Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-19 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/893,914, filed on August 30, 2019.

Drawings
The drawings are accepted.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “the detenl” in line 6. It appears this should read “detent”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first cross-section being less than the second outer cross-section”. However, it is unclear what parameter of the first cross-section is less than that of the second outer cross-section. For examination purposes, “the first cross-section being less than the second outer cross-section” has been construed as “the first cross-section having a length less than the length of the second outer cross-section”.
Claim 5 recites the limitation “the body has a substantially constant inner diameter” in line 1. However, claim 1 recites “a body of a locking device” and “a body of a detent catch”. It is unclear which body the applicant is referring to. For examination purposes, “the body has a substantially constant inner diameter” has been construed as “the body if the locking device has a substantially constant inner diameter”.
Claim 6 recites the limitation “the body has a cylindrical outer peripheral cross-sectional configuration” in line 1. However, claim 1 recites “a body of a locking device” and “a body of a detent catch”. It is unclear which body the applicant is referring to. For examination purposes, “the body has a cylindrical outer peripheral cross-sectional configuration” has been construed as “the body of the locking device has a cylindrical outer peripheral cross-sectional configuration”.
Claim 15 recites the limitation “the body has a substantially constant inner diameter” in lines 1-2. However, claim 12 recites “a body of a locking device” and “a body of a detent catch”. It is unclear which body the applicant is referring to. For examination purposes, “the body has a substantially constant inner diameter” has been construed as “the body of the locking device has a substantially constant inner diameter”.
Claim 16 recites the limitation “the body has a cylindrical outer peripheral cross-sectional configuration” in lines 1-2. However, claim 12 recites “a body of a locking device” and “a body of a detent catch”. It is unclear which body the applicant is referring to. For examination purposes, “the body has a cylindrical outer peripheral cross-sectional configuration” has been construed as “the body of the locking device has a cylindrical outer peripheral cross-sectional configuration”.

Allowable Subject Matter
Claims 1, 5, 6, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, 7-11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
Claims 12-14, 17, and 19 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 and its depending claims 2-11 and 18, the prior art fails to teach a catch assembly comprising an anti-rotation plate comprising an aperture, the aperture configured to receive and mate with the head of the detent catch; a pin-off base plate, wherein the catch assembly is configured to be secured to the plate, the plate having a catch hole sized to receive the body of the detent catch from a first side of the plate, the head of the detent catch abutting the first side of the plate, the anti-rotation plate positioned on the first side of the plate, the pin-off base plate positioned on top of the anti- rotation plate and secured to the plate.  While the closest prior arts: 
Davis (US 20140261067 A1) teaches (Fig. 1-6): A system, comprising: a locking device (para. 0062, lines 1-4) comprising a body (586), having a first end and an opposed second end (Fig. 5), the body (586) having an inner cross-section tapering to an aperture at the first end (Fig. 6b), the body (586) having at least a first portion and a second portion (Fig. 5 and 6b), the first portion extending from the first end to a first length having a first outer cross-section forming a shoulder at the second portion (Fig. 5), the second portion extending for a second length and having a second outer cross-section (Fig. 5), the first cross-section having a length less than the length of the second outer cross-section (Fig. 5); and
Russell (US 2439057 A) teaches (Fig. 1-6): a detent (25) sized to fit within the inner cross-section of a body (tubular housing 14), the detent (25) having a cross-section larger than the cross-section of the aperture at the first end (Fig. 1); a cup (20) sized to fit within the inner cross-section of the body (14)(Fig. 1), the cup (20) positioned adjacent a side of the detent (25) opposite the first end of the body (Fig. 1), the cup (20) configured to partially seat the detent (25) within the body (Fig. 1); and a spring (18) secured and positioned within the body (14) between the cup (20) and the second end of the body (Fig. 1), the spring (18) in contact with the cup (20), the spring (18) configured to push the cup (20) and detent (25) against the aperture of the first end with a portion of the detent (25) protruding outwardly from the first end of the body (14)(Fig. 1); and a catch assembly configured to attach to a plate (30)(Fig. 1-2), the plate (30) having a thickness, the catch assembly comprising: a detent catch (recess 32) having a body with a head attached to a base end and a seat (recess 32) at an end opposite the base end (Fig. 1-2), the seat (32) configured to receive a portion of the detent (25) protruding outwardly from the aperture of the first end of the locking device (Fig. 1-2);
Neither of the two references teach a catch assembly comprising an anti-rotation plate comprising an aperture, the aperture configured to receive and mate with the head of the detent catch; a pin-off base plate, wherein the catch assembly is configured to be secured to the plate, the plate having a catch hole sized to receive the body of the detent catch from a first side of the plate, the head of the detent catch abutting the first side of the plate, the anti-rotation plate positioned on the first side of the plate, the pin-off base plate positioned on top of the anti- rotation plate and secured to the plate. Further, the examiner finds no obvious reason to modify Davis’s rail gear assembly and body (586) such that the body has a detent latch assembly such as that of Russell’s door latch assembly. Such a modification would require improper hindsight reasoning. 

Regarding claim 12 and its depending claims 13-17 and 19, the prior art fails to teach a catch assembly comprising an anti-rotation plate comprising an aperture, the aperture configured to receive and to mate with the head of the detent catch; a pin-off base plate, wherein the catch assembly is attached to the stationary arm having a catch hole sized to receive the cylindrical body of the detent catch from a first side, the head of the detent catch abutting the first side, the anti-rotation plate positioned on the first side of the stationary arm, the pin-off base plate positioned on top of the anti-rotation plate and secured to the stationary arm with fasteners.  While the closest prior arts: 
Davis (US 20140261067 A1) teaches (Fig. 1-6): A system, comprising: a locking device (para. 0062, lines 1-4) comprising a body (586), having a first end and an opposed second end (Fig. 5), the body (586) having an inner cross-section tapering to an aperture at the first end (Fig. 6b), the body (586) having at least a first portion and a second portion (Fig. 5 and 6b), the first portion extending from the first end to a first length having a first outer cross-section forming a shoulder at the second portion (Fig. 5), the second portion extending for a second length and having a second outer cross-section (Fig. 5), the first cross-section having a length less than the length of the second outer cross-section (Fig. 5); and
Russell (US 2439057 A) teaches (Fig. 1-6): a detent (25) sized to fit within the inner cross-section of a body (tubular housing 14), the detent (25) having a cross-section larger than the cross-section of the aperture at the first end (Fig. 1); a cup (20) sized to fit within the inner cross-section of the body (14)(Fig. 1), the cup (20) positioned adjacent a side of the detent (25) opposite the first end of the body (Fig. 1), the cup (20) configured to partially seat the detent (25) within the body (Fig. 1); and a spring (18) secured and positioned within the body (14) between the cup (20) and the second end of the body (Fig. 1), the spring (18) in contact with the cup (20), the spring (18) configured to push the cup (20) and detent (25) against the aperture of the first end with a portion of the detent (25) protruding outwardly from the first end of the body (14)(Fig. 1); and a catch assembly configured to attach to a plate (30)(Fig. 1-2), the plate (30) having a thickness, the catch assembly comprising: a detent catch (recess 32) having a body with a head attached to a base end and a seat (recess 32) at an end opposite the base end (Fig. 1-2), the seat (32) configured to receive a portion of the detent (25) protruding outwardly from the aperture of the first end of the locking device (Fig. 1-2);
Neither of the two references teach a catch assembly comprising an anti-rotation plate comprising an aperture, the aperture configured to receive and to mate with the head of the detent catch; a pin-off base plate, wherein the catch assembly is attached to the stationary arm having a catch hole sized to receive the cylindrical body of the detent catch from a first side, the head of the detent catch abutting the first side, the anti-rotation plate positioned on the first side of the stationary arm, the pin-off base plate positioned on top of the anti-rotation plate and secured to the stationary arm with fasteners. Further, the examiner finds no obvious reason to modify Davis’s rail gear assembly and body (586) such that the body has a detent latch assembly such as that of Russell’s door latch assembly. Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190263205 A1: Teaches a railgear locking assembly (para. 0044), which utilizes a locking plate 240 which is secured to and rotates with the pivot tube 160 between the rail gear on-rail to off-rail positions; the locking plate 240 includes an arcuate slot 242 with circular openings 244, 246 at each end of the arcuate slot 242; a locking actuator 250, which is preferably a hydraulic actuator with an extensible end 252, is transversely mounted within an opening 254 in the connector plate 190 proximate the arcuate slot 242 in the locking plate 240; the locking actuator 250 includes a locking actuator rod with a distal end 260, and a locking rod member 262 mounted at the distal end 260 of the locking actuator rod (para. 0045); 
US 6298792 B1: Teaches a lock (60) is attached to each pivotal link and is arranged to secure each of the upper link plates to the associated lower link plates so as to hold the pivotal links in and extended or retracted position; 
US 5279194 A: Teaches a ball lock assembly having a cutting head and a locking component including a lock rod carrying at least one locking member; a positioning assembly operatively connects to the lock rod so that one can move the lock rod between a locked position and an unlocked position; wherein in the locked position the locking member engages the cutting head to hold the cutting head to the locking component. 
US 1514845 A: Teaches that inserted in the shell through the end A is a spherical check or ball member 5 of a diameter less than the interior diameter of the shell but greater than the contracted end 3 thereof and bearing against the same, and slightly within the shell is a tubular follower 6 against which engages one end of a coiled spring 7 also inserted into the shell through the end A; Another follower 8 is then inserted into the shell and bears against the other end of the spring 7, the central tubular opening 9 of said follower 8 being threaded to receive the threaded stem 10 of a headed adjusting and tension screw 11. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617